Citation Nr: 0729469	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In March 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claims file.


FINDING OF FACT

Tinnitus was not the result of medical treatment furnished by 
VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
claimed additional disability of tinnitus as a result of VA 
medical treatment have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements apply to all five elements 
of a service connection claim, including the disability 
rating and effective date of the award.  As the Board 
concludes below that the preponderance is against the 
veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, information submitted 
by the veteran regarding the side effects of Trazodone, the 
veteran's testimony at both his September 2006 Decision 
Review Officer hearing and his March 2007 Board hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore finds VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Entitlement to Compensation Under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for tinnitus.  Specifically, the veteran 
argues that tinnitus is the result of his use of Trazodone, 
which was prescribed by a VA provider.  The veteran claims 
that he was given Trazodone in May 2004, at which time he had 
a violent reaction, including hallucinations and muscle 
shaking, and that afterward he acquired tinnitus.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(West 2002).  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Merely showing that a veteran received 
care and has an additional disability does not establish 
cause.  The additional disability or death must not have been 
due to the veteran's failure to follow medical instructions.  
38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In the instant case, VA medical treatment records first 
indicate a trial usage of Trazodone by the veteran in July 
1999.  A July 1999 VA note from a VA staff psychiatrist 
indicates that the veteran had periods of dysphoria and poor 
sleep, despite a trial of Trazodone.  It was noted that he 
was encouraged to try Trazodone again once that week, as it 
did work the first night he took it.  An August 1999 VA 
psychiatry note indicates the veteran was refusing to retry 
Trazodone for sleep.

An August 6, 2004, ear, nose, and throat (ENT) consultation 
report noted the veteran complained of ringing in the right 
ear, which had been persistent for six weeks since starting a 
new psychiatric medication.  It was also noted that the 
veteran had a right hearing loss since an accident with right 
tympanic membrane perforation in the eighth grade, but that 
he had not had any sustained hearing loss since then.  It was 
also noted that two hairs were removed from the right 
tympanic membrane, but the examiner opined that it was 
unlikely that the veteran's complaint of right tinnitus was 
related to this matter.  The report indicated the veteran 
suspected his tinnitus began at the time he began taking a 
new psychiatric medication, which, the examiner noted, was 
possible.

An August 19, 2004, VA audiology note shows the veteran 
reported constant tinnitus in the right ear for six weeks, 
with improvement in tinnitus symptoms since his ENT visit on 
August 6, 2004.  He indicated his tinnitus was now occasional 
and was much softer in intensity.  He also indicated both 
that he had decreased hearing sensitivity in the right ear 
since suffering physical trauma to that ear in the eighth 
grade and a history of military noise exposure.  On 
audiological examination of the right ear, the veteran was 
noted to have borderline within normal limits hearing through 
2,000 hertz, and moderate to moderately severe conductive 
hearing loss thereafter.

A September 2, 2004, VA note indicates that the veteran had 
conductive hearing loss in the right ear, had been started on 
valium for his tinnitus, which did not improve it, had been 
placed on a low salt and low caffeine diet, and had abstained 
from smoking.  It was also noted that his tinnitus had 
improved slightly.

An September 15, 2004, ENT outpatient consultation report 
shows the veteran stated that he had constant ringing in his 
ear that started after taking Trazodone.  He was assessed as 
having tinnitus and conductive hearing loss in the right ear.  
It was noted that he was certain that his tinnitus and 
current symptoms were due to Trazodone and that he did not 
desire any intervention.

An October 2005 VA audiology note indicates that the veteran 
continued to complain of constant tinnitus in the right ear, 
of a recent onset of otalgia, and of occasional dizziness for 
the past few months.  It was noted that hearing was stable in 
the right ear from the August 19, 2004, examination.

A November 2006 VA mental health outpatient note indicates 
that the veteran complained of tinnitus, worse in his right 
hear, which he attributed to a bad reaction to Trazodone two 
or three years prior to his visit.  The veteran was diagnosed 
as having tinnitus, and it was noted that this was most 
likely an age-related change, given its long standing nature.  

Subsequent VA medical reports include diagnoses of tinnitus.  
A December 2006 note shows the veteran complained of long-
standing constant unilateral tinnitus of the right ear that 
had recently fluctuated in intensity.

In support of his claim the veteran submitted medical 
literature including an article indicating that tinnitus had 
been a reported reaction to Trazodone.  A clinical trial 
report of 142 inpatient users and 157 outpatient users found 
that tinnitus was a reported symptom for 1.4 percent of the 
inpatient users and 0 percent of the outpatient users.  Other 
reports submitted also listed tinnitus as a possible side 
effect of Trazodone.  In statements and personal hearing 
testimony the veteran reiterated his claim as to his tinnitus 
having been caused as a result of VA treatment.  He asserted 
that his tinnitus definitely started the day he took 
Trazodone.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus.  The probative evidence of record does not reflect 
that the veteran's tinnitus was caused by either Trazodone or 
any other medical treatment provided by VA.  Nor is there any 
evidence indicating that the medication at issue was 
administered improperly.  VA regulations specifically require 
actual causation for an additional disability which is a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing care.  The veteran has identified no act by VA 
indicative of any such instance of fault.

Although an August 6, 2004, VA ENT examiner noted that the 
veteran's claim that his tinnitus began when he started 
taking a new psychiatric medication six weeks earlier was 
possible, the examiner is shown to have been uninformed as to 
the specific medication involved.  The Board finds this 
statement too speculative to be of any probative evidentiary 
weight.  The persuasive medical opinion of record regarding 
whether it is likely that the veteran's tinnitus is related 
to his use of Trazodone is the November 2006 VA mental health 
outpatient note.  While noting that the veteran attributed 
right ear tinnitus to a bad reaction to Trazodone two or 
three years prior to his visit, the examiner found his 
tinnitus was most likely an age-related change, given its 
long standing nature.  There is no other medical opinion or 
other competent medical evidence of record linking the 
veteran's claimed tinnitus to Trazodone or any other act of 
VA medical care.

While the veteran may sincerely believe that he has tinnitus 
as a result of medication prescribed by VA, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Accordingly, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for tinnitus is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  In this case, however, the 
preponderance of the evidence is against the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


